Hon. J. C. Gowdy       Opinion No. O-1928
County Auditor         Re: Commissioners'court has author-
Wichita County         ity to pay office rent on space for
Wichita Falls; Texas   supervisorsof the State Department
                       of Public Welfare.
Dear Sir:
          This will acknowledgereceipt of your letter of Jan-
u=y 31, 1940, in-which you seek the opinion of this depart-
ment on the question:
         "I would appreciate very much being advised
    by your departmentwhether or not the Commissioners'
    Court of this county have authority to provide of-
    fice space, in a private building and pay rent on
    same for the Supervisorsof the State Department
    of Public Welfare where such officials are Area Su-
    pervisors over several counties? In this case it
    Is for Area #27, State Department of Public?-
                                                Welfare,
    covering about seventeen countles.w
          It Is provided in House Bill 885, Acts of the 46th
Legislature,1939, now known as section 1 of Article 2372e-2
of the Revised Civil Statutes that:
          "Section 1. The County CommissionersCourts
     and the City Commission of any incorporatedtown or
     city of this State are hereby authorized to lease,
     rent, or provide office space for the purpose of
     aiding and cooperatingwith the agencies of the
     State and Federal Governments engaged in the admin-
     istration of relief to the unemployed or needy peo-
     ple of the State of Texas, and to pay the regular
     monthly utility bills for such offices, such as
     lights, gas, and Waters;and when in the opinion of
     a majority of a CommissionersCourt of a county
     such office space is essential to the proper admin-
     istration of such agencies of either the State or
     Federal Governments, said Court Is hereby specifl-
     tally authorized to pay for same and for the regu-
     lar monthly utility bills for such offices out of
     the County's General Fund by warrants as in the pay-
     ment of such other obligations of the county.w
Hon. J. C. Gowdy, page 2


          It Is our opinion that such article fully authorizes
the commissioners'court to make the expendituresInquired
about, if a majority of the membership'thereofhas concluded
the necessity therefor, even though the office space so furh-
ished, might result in benefits to be derived to the needy of
adjoining counties.
                                   Yours very truly
                                   ATTORNEXGRRRRAL OFTMAS
                                   By /s/ Lloyd Armstrong
                                   Lloyd Armstrong, Assistant
APPROVED FEB 21, 1940
/s/ W. F. Moore
FIRST ASSISTART ATTORNEY GENERAL
APPROVRD: ;~NI;;CN~TREZ
BY:          ,
LA:AW:wb